DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Request for Continued Examination was received February 11, 2022. Corresponding claim amendments and response received on January 26, 2022 have been entered and considered herein. Claims 1-3, 5-14, 16-28, 31, 33-36 are pending and Claims 4, 15, 29-30, 32 are cancelled.
The Interim Copy of the Foreign Priority Document was received February 28, 2022. 
Response to the 35 U.S.C. § 102 rejections have been fully considered. The submitted claim amendments to independent Claims 1, 12 and 22 are significant and modify the interpretation of the independent claim limitations. Amendments are also recognized in select dependent claims. Examiner conducted an updated search and identified prior art that teaches the amended claim limitations, which is incorporated into the updated cited prior art below.

Claim Objections
Claims 1, 12, 22 are objected to because of the following informalities:  Claims 1, 12, and 22 are amended as “wherein a depth map including…” However, it is unclear how to interpret the depth map without inserting a verb, such as “wherein a depth map is generated including” or “first set of codewords; generate a depth map”. Appropriate correction or explanation is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 11-12, 14, 16, 21-22, 24, 28, 31  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konolige (US PG PUB 2017/0261314).
Regarding Claim 1, Konolige teaches an apparatus for active depth sensing (stereo imaging system 600 for structured light processing (depth sensing); Fig 6 and ¶ [0035], [0041], [0112]), comprising a projector (textured projector 602; Fig 6 and ¶ [0112]) including an array of light sources (the projector 602 will have visible light sources and infrared light sources to project light in a pattern of the environment 608, illuminated by visible light 610; ¶ [0114]-[0117]) configured to: emit, using a first set of light sources from the array of light sources (visible light can be artificially created from a light source, such as light bulbs or LEDs, and emitted onto the environment 608; ¶ [0114]-[0115]), a first distribution of light during a first time, the first distribution of light including a first set of codewords (reflected visible light from the environment 608 at a first time will be captured by optical sensor 604 or 606, each reflecting a first pattern (codewords) for depth sensing with each sensor from a different perspective; Claims 1, 6, Figs 6, 10 and ¶ [0119]-[0121], [0156]-[0157]); and emit, using a second set of light sources from the array of light sources (infrared light can be created from a light source, optics or LCD and emitted onto the environment 608; ¶ [0114]-[0115]), a second distribution of light different from the first distribution of light during a second time, the second distribution of light including a second set of codewords different from the first set of codewords (reflected infrared light from the environment 608 at a second time will be captured by optical sensor 604 or 606, each reflecting a second pattern (codewords) for depth sensing with each sensor from a different perspective such that the first pattern at the first time and the second pattern at the second time are distinct from each other; Claims 1, 6, Figs 6, 10 and ¶ [0119]-[0121], [0156]-[0157]), wherein a depth map including a set of final depth values of one or more objects in a scene is based on one or more reflections of the first distribution of light emitted during the first time, at least one codeword from the first set of codewords, one or more reflections of the second distribution of light emitted during the second time, and at least one codeword from the second set of codewords (the first pattern image at the first time and the second pattern image at the second time that may include perspective from each sensor 604, 606 are collectively used to generate the depth map for the whole environment 608; Claims 1, 6, Figs 6, 10A and ¶ [0119]-[0122], [0156]-[0157]).
Regarding Claim 3, Konolige teaches the apparatus of claim 1 (as described above), wherein each light source of the array of light sources emits light during one or more of the first time or the second time (the infrared light and visible light may emit for one or more of the first time or the second time, depending on the configuration of the exposure time, the brightness of exposure and the distance relationship between the projector 602 and the optical sensors 604, 606; ¶ [0119]-[0122]).  
Regarding Claim 5, Konolige teaches the apparatus of claim 1 (as described above), further comprising: an image sensor (image sensors 604, 606 are configured to capture the reflected visible light and reflected infrared light from two different perspectives; ¶ [0119]) configured to: Page 2 of 17Appl. No. 16/893,081Response to Office Action of December 1, 2021receive one or more reflections of the first distribution of light during capture of a first frame associated with the first time (the sensor will capture reflected light generated from the visible light at a first time; ¶ [0119]) and receive one or more reflections of the second distribution of light during capture of a second frame associated with the second time (the sensor will capture reflected light generated from the infrared light at a second time; ¶ [0119]); and an image signal processor (processor 242 executes programming logic for depth sensing; Fig 2 and ¶ [0061], [0099]) configured to: generate a first set of depth values based on the first frame (the processor 242 including for the sensing system 230 to generate a first set of depth data; ¶ [0119]-[0120]); generate a second set of depth values based on the second frame (the processor 242 including for the sensing system 230 to generate a second set of depth data; ¶ [0119]-[0120]); and combine the first set of depth values and the second set of depth values to generate the set of final depth values for the depth map (the visual light depth map images and infrared light images are combined to create a combined depth map of the whole environment; ¶ [0119]-[0120], [0122]).  
Regarding Claim 11, Konolige teaches the apparatus of claim 1 (as described above), wherein the first distribution of light and the second distribution of light are determined in one or more spatial dimensions, a time dimension, and an array dimension based on one or more dimension parameters (the light projected as visible light and infrared light accounts for spatial dimension, time and position (array) based on distances from the projector 602 and the sensors 604, 606 to the imaged environment 608; ¶ [0119]-[0123]).  

Regarding Claim 12, Konolige teaches a method for active depth sensing (method for depth sensing using stereo imaging system 600 for structured light processing (depth sensing); Fig 6 and ¶ [0035], [0041], [0112]), comprising: emitting, using a first set of light sources from an array of light sources (visible light can be artificially created from a light source, such as light bulbs or LEDs, and emitted onto the environment 608; ¶ [0114]-[0115]) of a projector (the projector 602 will have visible light sources and infrared light sources to project light in a pattern of the environment 608, illuminated by visible light 610; ¶ [0114]-[0117]), a first distribution of light during a first time, the first distribution of light including a first set of codewords (reflected visible light from the environment 608 at a first time will be captured by optical sensor 604 or 606, each reflecting a first pattern (codewords) for depth sensing with each sensor from a different perspective; Claims 1, 6, Figs 6, 10 and ¶ [0119]-[0121], [0156]-[0157]); and emitting, using a second set of light sources from the array of light sources (infrared light can be created from a light source, optics or LCD and emitted onto the environment 608; ¶ [0114]-[0115]), a second distribution of light different from the first distribution of light during a second time, the second distribution of light including a second set of codewords different from the first set of codewords (reflected infrared light from the environment 608 at a second time will be captured by optical sensor 604 or 606, each reflecting a second pattern (codewords) for depth sensing with each sensor from a different perspective such that the first pattern at the first time and the second pattern at the second time are distinct from each other; Claims 1, 6, Figs 6, 10 and ¶ [0119]-[0121], [0156]-[0157]), wherein a depth map including a set of final depth values of one or more objects in a scene is based on one or more reflections of the first distribution of light emitted during the first time, at least one codeword from the first set of codewords, one or more reflections of the second distribution of light emitted during the second time, and at least one codeword from the second set of codewords (the first pattern image at the first time and the second pattern image at the second time that may include perspective from each sensor 604, 606 are collectively used to generate the depth map for the whole environment 608; Claims 1, 6, Figs 6, 10A and ¶ [0119]-[0122], [0156]-[0157]).
Regarding Claim 14, Konolige teaches the method of claim 12 (as described above), further comprising: emitting, by each light source of the array of light sources, light during one or more of the first time or the second time (the infrared light and visible light may emit for one or more of the first time or the second time, depending on the configuration of the exposure time, the brightness of exposure and the distance relationship between the projector 602 and the optical sensors 604, 606; ¶ [0119]-[0122]).  
Regarding Claim 16, Konolige teaches the method of claim 12 (as described above), further comprising: receiving, by an image sensor (image sensors 604, 606 are configured to capture the reflected visible light and reflected infrared light from two different perspectives; ¶ [0119]), one or more reflections of the first distribution of light during capture of a first frame associated with the first time  (the sensor will capture reflected light generated from the visible light at a first time; ¶ [0119]); receiving, by the image sensor (image sensors 604, 606 are configured to capture the reflected visible light and reflected infrared light from two different perspectives; ¶ [0119]), one or more reflections of the second distribution of light during capture of a second frame associated with the second time (the sensor will capture reflected light generated from the infrared light at a second time; ¶ [0119]); Page 5 of 17Appl. No. 16/893,081generating, by an image signal processor (processor 242 executes programming logic for depth sensing; Fig 2 and ¶ [0061], [0099]), a first set of depth values based on the first frame (the processor 242 including for the sensing system 230 to generate a first set of depth data; ¶ [0119]-[0120]); generating, by the image signal processor, a second set of depth values based on the second frame (the processor 242 including for the sensing system 230 to generate a second set of depth data; ¶ [0119]-[0120]); and combining the first set of depth values and the second set of depth values to generate the set of final depth values for the depth map (the visual light depth map images and infrared light images are combined to create a combined depth map of the whole environment; ¶ [0119]-[0120], [0122]).  
Regarding Claim 21, Konolige teaches the method of claim 12 (as described above), wherein the first distribution of light and the second distribution of light are determined in one or more spatial dimensions, a time dimension, and an array dimension based on one or more dimension parameters (the light projected as visible light and infrared light accounts for spatial dimension, time and position (array) based on distances from the projector 602 and the sensors 604, 606 to the imaged environment 608; ¶ [0119]-[0123]).  

Regarding Claim 22, Konolige teaches a non-transitory, computer-readable medium storing instructions that, when executed by one or more processors of a device performing active depth sensing (processor 242 executes computer programming logic (instructions 244) for depth sensing; Fig 2 and ¶ [0061], [0099]), cause the device to: emit, using a first set of light sources (visible light can be artificially created from a light source, such as light bulbs or LEDs, and emitted onto the environment 608; ¶ [0114]-[0115]) of a projector (the projector 602 will have visible light sources and infrared light sources to project light in a pattern of the environment 608, illuminated by visible light 610; ¶ [0114]-[0117]), a first distribution of light during a first time, the first distribution of light including a first set of codewords (reflected visible light from the environment 608 at a first time will be captured by optical sensor 604 or 606, each reflecting a first pattern (codewords) for depth sensing with each sensor from a different perspective; Claims 1, 6, Figs 6, 10 and ¶ [0119]-[0121], [0156]-[0157]); and emit, using a second set of light sources from the array of light sources (infrared light can be created from a light source, optics or LCD and emitted onto the environment 608; ¶ [0114]-[0115]), a second distribution of light different from the first distribution of light during a second time, the second distribution of light including a second set of codewords different from the first set of codewords (reflected infrared light from the environment 608 at a second time will be captured by optical sensor 604 or 606, each reflecting a second pattern (codewords) for depth sensing with each sensor from a different perspective such that the first pattern at the first time and the second pattern at the second time are distinct from each other; Claims 1, 6, Figs 6, 10 and ¶ [0119]-[0121], [0156]-[0157]), wherein a depth map including a set of final depth values of one or more objects in a scene is based on one or more reflections of the first distribution of light emitted during the first time, at least one codeword from the first set of codewords, one or more reflections of the second distribution of light emitted during the second time, and at least one codeword from the second set of codewords (the first pattern image at the first time and the second pattern image at the second time that may include perspective from each sensor 604, 606 are collectively used to generate the depth map for the whole environment 608; Claims 1, 6, Figs 6, 10A and ¶ [0119]-[0122], [0156]-[0157]).
Regarding Claim 24, Konolige teaches the computer-readable medium of claim 22 (as described above), wherein execution of the instructions further causes the device to: receive, by an image sensor (image sensors 604, 606 are configured to capture the reflected visible light and reflected infrared light from two different perspectives; ¶ [0119]), one or more reflections of the first distribution of light during capture of a first frame associated with the first time  (the sensor will capture reflected light generated from the visible light at a first time; ¶ [0119]); receive, by the image sensor (image sensors 604, 606 are configured to capture the reflected visible light and reflected infrared light from two different perspectives; ¶ [0119]), one or more reflections of the second distribution of light during capture of a second frame associated with the second time (the sensor will capture reflected light generated from the infrared light at a second time; ¶ [0119]); generate, by an image signal processor (processor 242 executes programming logic for depth sensing; Fig 2 and ¶ [0061], [0099]), a first set of depth values based on the first frame (the processor 242 including for the sensing system 230 to generate a first set of depth data; ¶ [0119]-[0120]); generating, by the image signal processor, a second set of depth values based on the second frame (the processor 242 including for the sensing system 230 to generate a second set of depth data; ¶ [0119]-[0120]); and combine the first set of depth values and the second set of depth values to generate the set of final depth values for the depth map (the visual light depth map images and infrared light images are combined to create a combined depth map of the whole environment; ¶ [0119]-[0120], [0122]).  
Regarding Claim 28, Konolige teaches the computer-readable medium of claim 22 (as described above), wherein the first distribution of light and the second distribution of light are determined in one or more spatial Page 9 of 17Appl. No. 16/893,081dimensions, a time dimension, and an array dimension based on one or more dimension parameters (the light projected as visible light and infrared light accounts for spatial dimension, time and position (array) based on distances from the projector 602 and the sensors 604, 606 to the imaged environment 608; ¶ [0119]-[0123]).  
Regarding Claim 31, Konolige teaches the computer-readable medium of claim 22 (as described above), wherein execution of the instructions further causes the device to: emit, by each light source of the array of light sources, light during one or more of the first time or the second time  (the infrared light and visible light may emit for one or more of the first time or the second time, depending on the configuration of the exposure time, the brightness of exposure and the distance relationship between the projector 602 and the optical sensors 604, 606; ¶ [0119]-[0122]).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 9, 13, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Konolige (US PG PUB 2017/0261314) in view of Lindner et al (US PG PUB 2018/0321384).
Regarding Claim 2, Konolige teaches the apparatus of claim 1 (as described above), including the projector (projector 602; Fig 6 and ¶ [0112]).
Konolige does not teach the projector is further configured to emit a third distribution of light different from the first distribution of light and the second distribution of light during a third time, wherein the set of final depth values of the one or more objects in the scene is further based on one or more reflections of the third distribution of light.  
Linder et al is analogous art pertinent to the problem addressed in this application and teaches a projector is further configured to emit a third distribution of light different from the first distribution of light and the second distribution of light during a third time (projector 102 includes a light modulator 128 to project array from laser source 124 creating an array pattern 104; Fig 1 and ¶ [0034]), wherein the set of final depth values of the one or more objects in the scene is further based on one or more reflections of the third distribution of light (a third set of light points over the field of view is emitted and reflected to create a third codeword pattern for the third depth map layer; ¶ [0065]-[0066]).  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Konolige with Lindner et al including a projector is further configured to emit a third distribution of light different from the first distribution of light and the second distribution of light during a third time, wherein the set of final depth values of the one or more objects in the scene is further based on one or more reflections of the third distribution of light.  Use of additional layers adds additional depth and resolution thereby allowing for further detectable distances and enhanced imaging results to improve the depth map, as recognized by Lindner et al (¶ [0064]).

Regarding Claim 9, Konolige teaches the apparatus of claim 5 (as described above), further comprising: a processor configured to provide instructions to the image signal processor for execution (processor 242 executes programming logic (instructions 244) for depth sensing; Fig 2 and ¶ [0061], [0099]); a memory configured to store the set of final depth values (memory 246 stores instructions 244 for depth sensing and to receive data from the system 220, 230 240 of the robotic device 200; Fig 2 and ¶ [0062], [0099]).
Konolige does not teach a display configured to display a final depth map based on the set of final depth values.  
Linder et al is analogous art pertinent to the problem addressed in this application and teaches a display configured to display a final depth map based on the set of final depth values (a final depth map, based on the compiled depth map layers, is generated by receiver 402; Figs 1, 4, 9 and [0063], [0067]-[0069]).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Konolige with Lindner et al including a display configured to display a final depth map based on the set of final depth values.  Use of a display to display the final depth map allows the user to review the depth image created on a local device, such as a smartphone thereby providing easy accessibility to the user, as recognized by Lindner et al (¶ [0023]).

Regarding Claim 13, Konolige teaches the method of claim 1 (as described above), including the projector (projector 602; Fig 6 and ¶ [0112]).
Konolige does not teach emitting, by the projector, a third distribution of light different from the first distribution of light and the second distribution of light during a third time, wherein the set of final depth values of the one or more objects in the scene is further based on one or more reflections of the third distribution of light.  
Linder et al is analogous art pertinent to the problem addressed in this application and teaches emitting, by the projector, a third distribution of light different from the first distribution of light and the second distribution of light during a third time (projector 102 includes a light modulator 128 to project array from laser source 124 creating an array pattern 104; Fig 1 and ¶ [0034]), wherein the set of final depth values of the one or more objects in the scene is further based on one or more reflections of the third distribution of light (a third set of light points over the field of view is emitted and reflected to create a third codeword pattern for the third depth map layer; ¶ [0065]-[0066]).  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Konolige with Lindner et al including emitting, by the projector, a third distribution of light different from the first distribution of light and the second distribution of light during a third time, wherein the set of final depth values of the one or more objects in the scene is further based on one or more reflections of the third distribution of light.  Use of additional layers adds additional depth and resolution thereby allowing for further detectable distances and enhanced imaging results to improve the depth map, as recognized by Lindner et al (¶ [0064]).

Regarding Claim 23, Konolige teaches the computer-readable medium of claim 22 (as described above), including execution of the instructions (processor 242 executes programming logic (instructions) for depth sensing; Fig 2 and ¶ [0061], [0099]).
Konolige does not teach execution of the instructions further causes the device to: emit, by the projector, a third distribution of light different from the first distribution of light and the second distribution of light during a third time, wherein the set of final depth values of the one or more objects in the scene is further based on one or more reflections of the third distribution of light.  
Linder et al is analogous art pertinent to the problem addressed in this application and teaches execution of the instructions further causes the device to: emit, a third distribution of light different from the first distribution of light and the second distribution of light during a third time (instructions for the processor includes the light modulator 128 of the projector 102 to project array from laser source 124 creating an array pattern 104; Fig 1 and ¶ [0034]), wherein the set of final depth values of the one or more objects in the scene is further based on one or more reflections of the third distribution of light (a third set of light points over the field of view is emitted and reflected to create a third codeword pattern for the third depth map layer; ¶ [0065]-[0066]).  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Konolige with Lindner et al including execution of the instructions further causes the device to: emit, by the projector, a third distribution of light different from the first distribution of light and the second distribution of light during a third time, wherein the set of final depth values of the one or more objects in the scene is further based on one or more reflections of the third distribution of light. Use of additional layers adds additional depth and resolution thereby allowing for further detectable distances and enhanced imaging results to improve the depth map, as recognized by Lindner et al (¶ [0064]).

Claim 6, 10, 17, 20, 25, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Konolige (US PG PUB 2017/0261314) in view of Cohen et al (US PG PUB 2018/0095165).
Regarding Claim 6, Konolige teach the apparatus of claim 5 (as described above), including the projector (projector 602; Fig 6 and ¶ [0112]).
Konolige does not teach the projector is configured to periodically alternate between emitting the first distribution of light and emitting the second distribution of light , wherein: each emission of the first distribution of light is associated with capture of one of a first set of frames by the image sensor; and each emission of the second distribution of light is associated with capture of one of a second set of frames by the image sensor; the image signal processor is configured to: generate the first set of depth values based on the first set of frames; and generate the second set of depth values based on the second set of frames.  
Cohen et al is analogous art pertinent to the problem addressed in this application and teaches the projector is configured to periodically alternate between emitting the first distribution of light and emitting the second distribution of light (projector of depth detection system sends out alternating first and second illumination patterns; Fig 7 and ¶ [0055]), wherein: each emission of the first distribution of light is associated with capture of one of a first set of frames by the image sensor (sensor of depth detection system detects reflections of first illumination pattern; ¶ [0055]); and each emission of the second distribution of light is associated with capture of one of a second set of frames by the image sensor (sensor of depth detection system detects reflections of second illumination pattern; ¶ [0055]); the image signal processor is configured to: generate the first set of depth values based on the first set of frames (processor will filter light to identify object based on depth perception of first illumination pattern; ¶ [0055]); and generate the second set of depth values based on the second set of frames (processor will filter light to identify object based on depth perception of first illumination pattern; ¶ [0055]).  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Konolige with Cohen et al including a projector configured to periodically alternate between emitting the first distribution of light and emitting the second distribution of light , wherein: each emission of the first distribution of light is associated with capture of one of a first set of frames by the image sensor; and each emission of the second distribution of light is associated with capture of one of a second set of frames by the image sensor; the image signal processor is configured to: generate the first set of depth values based on the first set of frames; and generate the second set of depth values based on the second set of frames. Use of the alternating light and filtering of the light allows for more accurate depth detection, thereby improving the efficiency and effectiveness of the depth perception, as recognized by Cohen et al (¶ [0003]-[0004]).
Regarding Claim 10, Konolige teach the apparatus of claim 1 (as described above).
Konolige does not teach the projector is configured to alternate between emitting the first distribution of light and emitting the second distribution of light, wherein: the first distribution of light is a primal distribution of light; the second distribution of light is a dual distribution of light; and the primal distribution of light and the dual distribution of light are designed with reference to each other to permit complementary decoding of a same portion of frame captures of an image sensor to codewords from the primal distribution of light and from the dual distribution of light.
Cohen et al is analogous art pertinent to the problem addressed in this application and teaches the projector is configured to alternate between emitting the first distribution of light and emitting the second distribution of light (projector of depth detection system sends out alternating first and second illumination patterns; Figs 6, 7 and ¶ [0054]-[0055]), wherein: the first distribution of light is a primal distribution of light (light source 602 projects first light pattern; ¶ [0054]); the second distribution of light is a dual distribution of light (the second light pattern is at second pattern complementary to the first light pattern; ¶ [0055]); and the primal distribution of light and the dual distribution of light are designed with reference to each other to permit complementary decoding of a same portion of frame captures of an image sensor to codewords from the primal distribution of light and from the dual distribution of light (the first and second light patterns are complementary to each other to create the light array and depth map pattern; ¶ [0054]-[0055]).  

Regarding Claim 17, Konolige teach the method of claim 16 (as described above).
Konolige does not teach periodically alternating between emitting the first distribution of light and emitting the second distribution of light, wherein: each emission of the first distribution of light is associated with capture of one of a first set of frames by the image sensor; and each emission of the second distribution of light is associated with capture of one of a second set of frames by the image sensor; generating the first set of depth values based on the first set of frames; and generating the second set of depth values based on the second set of frames.  
Cohen et al is analogous art pertinent to the problem addressed in this application and teaches periodically alternating between emitting the first distribution of light and emitting the second distribution of light (projector of depth detection system sends out alternating first and second illumination patters; Fig 7 and ¶ [0055]), wherein: each emission of the first distribution of light is associated with capture of one of a first set of frames by the image sensor (sensor of depth detection system detects reflections of first illumination pattern; ¶ [0055]); and each emission of the second distribution of light is associated with capture of one of a second set of frames by the image sensor (sensor of depth detection system detects reflections of second illumination pattern; ¶ [0055]); the image signal processor is configured to: generate the first set of depth values based on the first set of frames (processor will filter light to identify object based on depth perception of first illumination pattern; ¶ [0055]); and generate the second set of depth values based on the second set of frames (processor will filter light to identify object based on depth perception of first illumination pattern; ¶ [0055]).  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Konolige with Cohen et al including periodically alternating between emitting the first distribution of light and emitting the second distribution of light , wherein: each emission of the first distribution of light is associated with capture of one of a first set of frames by the image sensor; and each emission of the second distribution of light is associated with capture of one of a second set of frames by the image sensor; the image signal processor is configured to: generate the first set of depth values based on the first set of frames; and generate the second set of depth values based on the second set of frames. Use of the alternating light and filtering of the light allows for more accurate depth detection, thereby improving the efficiency and effectiveness of the depth perception, as recognized by Cohen et al (¶ [0003]-[0004]).
Regarding Claim 20, Konolige teach the method of claim 12 (as described above).
Konolige does not teach the projector is configured to alternate between emitting the first distribution of light and emitting the second distribution of light, and wherein: the first distribution of light is a primal distribution of light; the second distribution of light is a dual distribution of light; and the primal distribution of light and the dual distribution of light are designed with reference to each other to permit complementary decoding of a same portion of frame captures of an image sensor to codewords from the primal distribution of light and from the dual distribution of light.
Cohen et al is analogous art pertinent to the problem addressed in this application and teaches the projector is configured to alternate between emitting the first distribution of light and emitting the second distribution of light (projector of depth detection system sends out alternating first and second illumination patterns; Figs 6, 7 and ¶ [0054]-[0055]), and wherein: the first distribution of light is a primal distribution of light (light source 602 projects first light pattern; ¶ [0054]); the second distribution of light is a dual distribution of light (the second light pattern is at second pattern complementary to the first light pattern; ¶ [0055]); and the primal distribution of light and the dual distribution of light are designed with reference to each other to permit complementary decoding of a same portion of frame captures of an image sensor to codewords from the primal distribution of light and from the dual distribution of light (the first and second light patterns are complementary to each other to create the light array and depth map pattern; ¶ [0054]-[0055]).  

Regarding Claim 25, Konolige teach the computer-readable medium of claim 24 (as described above).
Konolige does not teach execution of the instructions further causes the device to: periodically alternate between emitting the first distribution of light and emitting the second distribution of light, wherein: each emission of the first distribution of light is associated with capture of one of a first set of frames by the image sensor; and each emission of the second distribution of light is associated with capture of one of a second set of frames by the image sensor; the image signal processor is configured to: generate the first set of depth values based on the first set of frames; and generate the second set of depth values based on the second set of frames.  
Cohen et al is analogous art pertinent to the problem addressed in this application and teaches to periodically alternate between emitting the first distribution of light and emitting the second distribution of light (projector of depth detection system sends out alternating first and second illumination patterns; Fig 7 and ¶ [0055]), wherein: each emission of the first distribution of light is associated with capture of one of a first set of frames by the image sensor (sensor of depth detection system detects reflections of first illumination pattern; ¶ [0055]); and each emission of the second distribution of light is associated with capture of one of a second set of frames by the image sensor (sensor of depth detection system detects reflections of second illumination pattern; ¶ [0055]); the image signal processor is configured to: generate the first set of depth values based on the first set of frames (processor will filter light to identify object based on depth perception of first illumination pattern; ¶ [0055]); and generate the second set of depth values based on the second set of frames (processor will filter light to identify object based on depth perception of first illumination pattern; ¶ [0055]).  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Konolige with Cohen et al including to periodically alternate between emitting the first distribution of light and emitting the second distribution of light, wherein: each emission of the first distribution of light is associated with capture of one of a first set of frames by the image sensor; and each emission of the second distribution of light is associated with capture of one of a second set of frames by the image sensor; the image signal processor is configured to: generate the first set of depth values based on the first set of frames; and generate the second set of depth values based on the second set of frames. Use of the alternating light and filtering of the light allows for more accurate depth detection, thereby improving the efficiency and effectiveness of the depth perception, as recognized by Cohen et al (¶ [0003]-[0004]).
Regarding Claim 27, Konolige teach the computer-readable medium of claim 22 (as described above).
Konolige does not teach execution of the instructions further causes the device to alternate, by the projector, between emitting the first distribution of light and emitting the second distribution of light, wherein: the first distribution of light is a primal distribution of light; the second distribution of light is a dual distribution of light; and the primal distribution of light and the dual distribution of light are designed with reference to each other to permit complementary decoding of a same portion of frame captures of an image sensor to codewords from the primal distribution of light and from the dual distribution of light.  
Cohen et al is analogous art pertinent to the problem addressed in this application and teaches the device to alternate, by the projector, between emitting the first distribution of light and emitting the second distribution of light (projector of depth detection system sends out alternating first and second illumination patterns; Figs 6, 7 and ¶ [0054]-[0055]), wherein: the first distribution of light is a primal distribution of light (light source 602 projects first light pattern; ¶ [0054]); the second distribution of light is a dual distribution of light (the second light pattern is at second pattern complementary to the first light pattern; ¶ [0055]); and the primal distribution of light and the dual distribution of light are designed with reference to each other to permit complementary decoding of a same portion of frame captures of an image sensor to codewords from the primal distribution of light and from the dual distribution of light (the first and second light patterns are complementary to each other to create the light array and depth map pattern; ¶ [0054]-[0055]).  

Claims 7-8, 18-19, 26, 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Konolige (US PG PUB 2017/0261314) in view of Page et al (US PG PUB 2018/0227571).
Regarding Claim 7, Konolige teaches the apparatus of claim 5 (as described above), wherein: the first set of depth values is included in a first depth map (visual light reflection pixel values identified by sensor 604 or 606 are used to determine a first depth map; ¶ [0120]); the second set of depth values is included in a second depth map, wherein a first position in the first depth map of a first depth value from the first set of depth values corresponds to a second position in the second depth map of a second depth value from the second set of depth values (infrared light reflection pixel values identified by sensor 604 or 606 are used to determine a second depth map and the maps between the first depth map and the second depth map are of the same environment 608 to collectively identify the topography; ¶ [0121]-[0123]); and to generate for the depth map (the visual light depth map images and infrared light images are combined to create a combined depth map of the whole environment; ¶ [0119]-[0120], [0122]).
Konolige does not teach the image signal processor is configured tdetermine determine 
Page et al is analogous art pertinent to the technology disclosed in this invention and teaches the image signal processor (processor 130 performs operations of depth map generation; Fig 1 and ¶[0057]) is configured tdetermine (dataset depth values from a first time and image are error-checked; ¶ [0120]-[0131]); determine (dataset depth values from a second time and image are error-checked; ¶ [0120]-[0131]); and Page 3 of 17Appl. No. 16/893,081based on only one of the first depth value or the second depth value being determined to be a valid depth value (the system or user can choose the pixels used to encode additional information for specific pixel locations to create the desired data, thereby validating the specific pixel data in the region of interest; ¶ [0121]), setting a final depth value of the set of final depth values as the valid depth value (error-checked depth values that pass inspection are used for the correct absolute depth data; ¶ [0120]-[0122]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Konolige with Page et al including determine determine 
Regarding Claim 8, Konolige in view of Page et al teach the apparatus of claim 7 (as described above), wherein Page et al teach generating the set of final depth values further includes, based on both of the first depth values and the second depth value being determined to be a valid depth value (dataset depth values from both a first time and a second time with corresponding images are error-checked; ¶ [0120]-[0131]), setting the final depth value as one of: the first depth value; the second depth value; or an average of the first depth value and the second depth value (the depth value determined to be valid for each pixel for each image is identified as the correct absolute depth data and is based on the error-checked depth values that pass inspection; ¶ [0120]).  

Regarding Claim 18, Konolige teaches the method of claim 16 (as described above), wherein: the first set of depth values is included in a first depth map (visual light reflection pixel values identified by sensor 604 or 606 are used to determine a first depth map; ¶ [0120]); the second set of depth values is included in a second depth map, wherein a first position in the first depth map of a first depth value from the first set of depth values corresponds to a second position in the second depth map of a second depth value from the second set of depth values (infrared light reflection pixel values identified by sensor 604 or 606 are used to determine a second depth map and the maps between the first depth map and the second depth map are of the same environment 608 to collectively identify the topography; ¶ [0121]-[0123]); and generating the set of final depth values for the depth map (the visual light depth map images and infrared light images are combined to create a combined depth map of the whole environment; ¶ [0119]-[0120], [0122]).
Konolige does not teach determining whether the first depth value is a valid depth value; determining whether the second depth value is a valid depth value; and based on only one of the first depth value or the second depth value being determined to be a valid depth value, setting a final depth value of the set of final depth values as the valid depth value.  
Page et al is analogous art pertinent to the technology disclosed in this invention and teaches determining whether the first depth value is a valid depth value (dataset depth values from a first time and image are error-checked; ¶ [0120]-[0131]); determining whether the second depth value is a valid depth value (dataset depth values from a second time and image are error-checked; ¶ [0120]-[0131]); and based on only one of the first depth value or the second depth value being determined to be a valid depth value (the system or user can choose the pixels used to encode additional information for specific pixel locations to create the desired data, thereby validating the specific pixel data in the region of interest; ¶ [0121]), setting a final depth value of the set of final depth values as the valid depth value (error-checked depth values that pass inspection are used for the correct absolute depth data; ¶ [0120]-[0122]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Konolige with Page et al including determining whether the first depth value is a valid depth value; determining whether the second depth value is a valid depth value; and based on only one of the first depth value or the second depth value being determined to be a valid depth value, setting a final depth value of the set of final depth values as the valid depth value.  By validating the depth data values, the pixels values are maintained within an expected range and the overall quality of the data information in kept at a higher standard, as recognized by Page et al (¶ [0120]-[0122]).
Regarding Claim 19, Konolige in view of Page et al teach the method of claim 18 (as described above), wherein Page et al teach generating the set of final depth values further includes, based on both of the first depth values and the second depth value being determined to be a valid depth value (dataset depth values from both a first time and a second time with corresponding images are error-checked; ¶ [0120]-[0131]), setting the final depth value as one of: the first depth value; the second depth value; or an average of the first depth value and the second depth value (the depth value determined to be valid for each pixel for each image is identified as the correct absolute depth data and is based on the error-checked depth values that pass inspection; ¶ [0120]).  

Regarding Claim 26, Konolige teaches the computer-readable medium of claim 24 (as described above), wherein: the first set of depth values is included in a first depth map (visual light reflection pixel values identified by sensor 604 or 606 are used to determine a first depth map; ¶ [0120]); the second set of depth values is included in a second depth map, wherein a first position in the first depth map of a first depth value from the first set of depth values corresponds to a second position in the second depth map of a second depth value from the second set of depth values (infrared light reflection pixel values identified by sensor 604 or 606 are used to determine a second depth map and the maps between the first depth map and the second depth map are of the same environment 608 to collectively identify the topography; ¶ [0121]-[0123]); and generating the set of final depth values for the depth map (the visual light depth map images and infrared light images are combined to create a combined depth map of the whole environment; ¶ [0119]-[0120], [0122]).
Konolige does not teach generating the set of final depth values includes: determining whether the first depth value is a valid depth value; Page 3 of 16Appl. No. 16/893,081Response to Office Action of August 17, 2021determining whether the second depth value is a valid depth value; and based on only one of the first depth value or the second depth value being determined to be a valid depth value, setting a final depth value of the set of final depth values as the valid depth value.
Page et al is analogous art pertinent to the technology disclosed in this invention and teaches determining whether the first depth value is a valid depth value (dataset depth values from a first time and image are error-checked; ¶ [0120]-[0131]); determining whether the second depth value is a valid depth value (dataset depth values from a second time and image are error-checked; ¶ [0120]-[0131]); and based on only one of the first depth value or the second depth value being determined to be a valid depth value (the system or user can choose the pixels used to encode additional information for specific pixel locations to create the desired data, thereby validating the specific pixel data in the region of interest; ¶ [0121]), setting a final depth value of the set of final depth values as the valid depth value (error-checked depth values that pass inspection are used for the correct absolute depth data; ¶ [0120]-[0122]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Konolige with Page et al including determining whether the first depth value is a valid depth value; determining whether the second depth value is a valid depth value; and based on only one of the first depth value or the second depth value being determined to be a valid depth value, setting a final depth value of the set of final depth values as the valid depth value.  By validating the depth data values, the pixels values are maintained within an expected range and the overall quality of the data information in kept at a higher standard, as recognized by Page et al (¶ [0120]-[0122]).
Regarding Claim 33, Konolige teaches the apparatus of claim 1 (as described above), further comprising an image signal processor configured to generate the set of final depth values for the depth map (the visual light depth map images and/or the infrared light images are combined to create a final depth map of the whole environment 608; ¶ [0119]-[0122]).
Konolige does not teach to generate the set of final depth values for the depth map at least in part by: determining whether a first depth value in a first depth map is a valid depth value; determining whether a second depth value in a second depth map is a valid depth value, wherein a first position in the first depth map of the first depth value corresponds to a second position in the second depth map of the second depth value; and based on whether one or both of the first depth value or the second depth value being determined to be a valid depth value, setting a final depth value of the set of final depth values.  
Page et al is analogous art pertinent to the technology disclosed in this invention and teaches the image signal processor is configured to generate the set of final depth values for the depth map (processor 130 performs operations of depth map generation; Fig 1 and ¶[0057]) at least in part by: determining whether a first depth value in a first depth map is a valid depth value (dataset depth values from a first time and image are error-checked; ¶ [0120]-[0131]); determining whether a second depth value in a second depth map is a valid depth value  (dataset depth values from a second time and image are error-checked; ¶ [0120]-[0131]), wherein a first position in the first depth map of the first depth value corresponds to a second position in the second depth map of the second depth value (data sets for the different maps are error checked for the value of the pixel to verify the location; ¶ [0120]); and based on whether one or both of the first depth value or the second depth value being determined to be a valid depth value (the system or user can choose the pixels used to encode additional information for specific pixel locations to create the desired data, thereby validating the specific pixel data in the region of interest; ¶ [0121]), setting a final depth value of the set of final depth values  (error-checked depth values that pass inspection are used for the correct absolute depth data; ¶ [0120]-[0122]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Konolige with Page et al including to generate the set of final depth values for the depth map at least in part by: determining whether a first depth value in a first depth map is a valid depth value; determining whether a second depth value in a second depth map is a valid depth value, wherein a first position in the first depth map of the first depth value corresponds to a second position in the second depth map of the second depth value; and based on whether one or both of the first depth value or the second depth value being determined to be a valid depth value, setting a final depth value of the set of final depth values. By validating the depth data values, the pixels values are maintained within an expected range and the overall quality of the data information in kept at a higher standard, as recognized by Page et al (¶ [0120]-[0122]).
Regarding Claim 34, Konolige in view of Page et al teach the apparatus of claim 33 (as described above), wherein Page et al teach to generate the set of final depth values for the depth map, the image signal processor is configured to, based on both of the first depth value and the second depth value being determined to be a valid depth value (dataset depth values from both a first time and a second time with corresponding images are error-checked; ¶ [0120]-[0131]), set the final depth value as one of: the first depth value; the second depth value; or an average of the first depth value and the second depth value (the depth value determined to be valid for each pixel for each image is identified as the correct absolute depth data and is based on the error-checked depth values that pass inspection; ¶ [0120]).  

Regarding Claim 35, Konolige teaches the method of claim 12 (as described above), further comprising generating the set of final depth values for the depth map (the visual light depth map images and/or the infrared light images are combined to create a final depth map of the whole environment 608; ¶ [0119]-[0122]).
Konolige does not teach generating the set of final depth values for the depth map at least in part by: determining whether a first depth value in a first depth map is a valid depth value; determining whether a second depth value in a second depth map is a valid depth value, wherein a first position in the first depth map of the first depth value corresponds to a second position in the second depth map of the second depth value; and based on whether one or both of the first depth value or the second depth value being determined to be a valid depth value, setting a final depth value of the set of final depth values.  
Page et al is analogous art pertinent to the technology disclosed in this invention and teaches generating the set of final depth values for the depth map (processor 130 performs operations of depth map generation; Fig 1 and ¶[0057]) at least in part by: determining whether a first depth value in a first depth map is a valid depth value (dataset depth values from a first time and image are error-checked; ¶ [0120]-[0131]); determining whether a second depth value in a second depth map is a valid depth value  (dataset depth values from a second time and image are error-checked; ¶ [0120]-[0131]), wherein a first position in the first depth map of the first depth value corresponds to a second position in the second depth map of the second depth value (data sets for the different maps are error checked for the value of the pixel to verify the location; ¶ [0120]); and based on whether one or both of the first depth value or the second depth value being determined to be a valid depth value (the system or user can choose the pixels used to encode additional information for specific pixel locations to create the desired data, thereby validating the specific pixel data in the region of interest; ¶ [0121]), setting a final depth value of the set of final depth values  (error-checked depth values that pass inspection are used for the correct absolute depth data; ¶ [0120]-[0122]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Konolige with Page et al including generating the set of final depth values for the depth map at least in part by: determining whether a first depth value in a first depth map is a valid depth value; determining whether a second depth value in a second depth map is a valid depth value, wherein a first position in the first depth map of the first depth value corresponds to a second position in the second depth map of the second depth value; and based on whether one or both of the first depth value or the second depth value being determined to be a valid depth value, setting a final depth value of the set of final depth values.  By validating the depth data values, the pixels values are maintained within an expected range and the overall quality of the data information in kept at a higher standard, as recognized by Page et al (¶ [0120]-[0122]).
Regarding Claim 36, Konolige in view of Page et al teach the method of claim 35 (as described above), wherein Page et al teach generating the set of final depth values for the depth map, includes, based on both of the first depth value and the second depth value being determined to be a valid depth value (dataset depth values from both a first time and a second time with corresponding images are error-checked; ¶ [0120]-[0131]), setting the final depth value as one of: the first depth value; the second depth value; or an average of the first depth value and the second depth value (the depth value determined to be valid for each pixel for each image is identified as the correct absolute depth data and is based on the error-checked depth values that pass inspection; ¶ [0120]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bleyer et al (US PG PUB 2018/0227562) teaches a device and method for depth sensing including validation of depth reading and identification of a pixel in an empty space to generate an accurate depth map based on a first and second portion of emitted light.
Calpe Maravilla et al (US PG PUB 2018/0249143) teaches a time of flight imaging system and method including identifying regions of interest, identifying dimensional depth sensing and producing high resolution information. 
Wang (US PG PUB 2016/0307326) teaches a system and method for 3D depth imaging of an object over time including analysis of pixel brightness to determine the depth imaging of the object and use of linear or logarithmic settings for the illuminance level based on detected pixel data.
Goyal et al (US PUB 10,306,203) teaches adaptive depth sensing using a projector and depth imaging sensors to capture reflections of projected light, including depth information of a scene over multiple points in time to obtain multiple images utilized in a composite depth image.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667  

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667